PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nguyen, Tuyetloan
Application No. 16/158,776
Filed: 12 Oct 2018
For: COSMETIC PROTECTION APPARATUS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(b), which will be treated as a petition under 37 CFR 1.137(a), filed January 24, 2022, to revive the above-identified application.

Effective December 18, 2013, 37 CFR 1.137(a) requires a statement “that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional”.  The instant petition contains an unintentional statement that does not refer to the correct rule.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(a), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

The petition is GRANTED.

The application became abandoned for failure to properly reply in a timely manner to the final Office action mailed, October 18, 2019, which set a shortened statutory period for reply of three (3) months.  A one month extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on February 19, 2020.  A Notice of Abandonment was mailed on June 24, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $340, (2) the petition fee of $525 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.



Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 3736 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received January 24, 2022.



/KIMBERLY A INABINET/Paralegal Specialist, OPET